IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RUSSELL GOLLARD, M.D.,                                  No. 85164
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                              F1L
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                  SEP 2 3 2022
                 CLARK; AND THE HONORABLE ERIC
                 JOHNSON, DISTRICT JUDGE,
                 Respondents,
                    and
                 STEPHANIE V. HIDALGO,
                 Real Party in Interest.

                                        ORDER DENYING PETITION

                              This is an original petition for a writ of mandarnus challenging
                 a district court order denying a motion to dismiss in a medical malpractice
                 action.
                              This court has original jurisdiction to issue writs of mandarnus
                 and the decision to entertain a petition for a writ of mandamus is within
                 our sole discretion. See Nev. Const. art. 6, § 4; Srnith v. Eighth Judicial
                 Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Petitioners bear
                 the burden to show that extraordinary relief is warranted, and such relief
                 is proper only when there is no plain, speedy, and adequate remedy at law.
                 See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840,
                 841, 844 (2004). An appeal is generally an adequate rernedy precluding writ
                 relief. Id. at 224, 88 P.3d at 841. Even when an appeal is not immediately
                 available because the challenged order is interlocutory in nature, the fact
                 that the order may ultimately be challenged on appeal from a final
                 judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.
 SUPREME COURT
            OF
        NEVADA


(I))   1')47A
                                                                           Z.7 —z qct9.9--
                             Having considered the petition, we are not persuaded that our
                 extraordinary intervention is warranted.      To begin, petitioner has not
                 demonstrated that an appeal from a final judgment would not be a plain,
                 speedy, and adequate remedy.          Nor has petitioner demonstrated a
                 persuasive basis for deviating from the general rule that this court will not
                 entertain writ petitions challenging the denial of a motion to dismiss. See
                 Archon Corp. v. Eighth Judicial Dist. Court, 133 Nev. 816, 824-25, 407 P.3d
                 702, 709-10 (2017). Accordingly, we
                             ORDER the petition DENIED.




                                                                       , C.J.
                                         Parraguirre


                       -, \Cdat            , J.                                         J.
                 Hardesty                                   Stiglich




                 cc:   Hon. Eric Johnson, District Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Clark Newberry Law Firm
                       Eighth District Court Clerk




 SUPREME COURT
          OF
      NEVADA


‘I I; I,MTA